Citation Nr: 1040048	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-35 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
arthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to July 
1987.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina, 
denying increased disability ratings in excess of 30 percent for 
arthritis of the right knee and residuals of a right knee injury, 
status post anterior cruciate ligament reconstruction.

While the Veteran's notice of disagreement initiated an appeal 
with respect to both issues, in a letter dated in February 2007, 
the Veteran indicated his intent to withdraw his appeal with 
respect to the issue of entitlement to a disability rating in 
excess of 30 percent for residuals of a right knee injury, status 
post anterior cruciate ligament reconstruction. Thus, only the 
disability rating for arthritis of the right knee remains in 
appellate status and is listed on the first page of this 
decision.

In the same February 2007 letter, the Veteran also withdrew his 
request for a hearing before a member of the Board.  Regulations 
provide that a veteran may withdraw a hearing request at any time 
before the date of the hearing.  See 38 C.F.R. 38 C.F.R. § § 
20.704(e).

The Board is cognizant of a recent decision by the United States 
Court of Appeals for Veterans Claims (Court) dealing with the 
relation between increased rating claims and claims for benefits 
based on unemployability. See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  The record reflects that the Veteran was most recently 
denied a total rating based upon individual unemployability in an 
October 2006 rating decision.  He has initiated an appeal by 
submitted a notice of disagreement with the decision, and a 
Statement of the Case was issued in April 2007.  The record does 
not reflect that an appeal was perfected on that issue.  
Accordingly, the TDIU claim is deemed not to be in appellate 
status here and will not be considered as a component of the 
increased rating claim under consideration.


FINDING OF FACT

The Veteran's service-connected right knee arthritis has been 
confirmed by x-rays and has been manifested by complaints of pain 
on motion with limited extension; extension is not limited to 30 
degrees or more and flexion has not been limited to less than 
45 degrees, even considering additional functional limitation due 
to factors such as pain and weakness.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent rating for 
arthritis of the right knee have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010, 5260, 5261 (2009). 
VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  VA must notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed in August 2005 and March 2006.  In the 
aggregate, these letters provided appropriate notice to the 
Veteran regarding what information and evidence was needed to 
substantiate his claim for increased ratings to include how 
effective dates are established.  The latter communication also 
included information on how VA determines the disability rating 
by use of the rating schedule, and provided examples of the types 
of medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning the 
impact of the disability on the Veteran's employment, and 
statements from persons concerning their observations of how the 
disability has affected the Veteran.  They also informed the 
Veteran of the assistance that VA would provide to obtain 
evidence on his behalf, as well as what information and evidence 
must be submitted by the Veteran.  

Although the March 2006 notice letter was provided after the 
initial adjudication of the claim, the timing defect has since 
been cured by subsequent readjudication of the claim.  Mayfield, 
444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no additional 
development is required with respect to the duty to notify.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records, as well as Social 
Security Disability records, have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any such 
outstanding evidence. 

The Veteran failed to appear to a February 2007 VA orthopedic 
examination to assess the current severity of his right knee 
disability.  In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the 
Court pointed out that VA must show that a claimant lacked 
"adequate reason" (see 38 C.F.R. § 3.158(b) (2008)), or "good 
cause" (see 38 C.F.R. § 3.655 (2008)) for failing to report for a 
scheduled examination.  In this case, neither the Veteran nor his 
representative has provided an "adequate reason" or "good cause" 
for the Veteran's failure to report to be examined when VA so 
requested.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Knee impairment with recurrent subluxation or lateral instability 
warrants a 10 percent evaluation if it is slight; a 20 percent 
evaluation if it is moderate; or a 30 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Limitation of flexion of the knee warrants a noncompensable 
rating if flexion is limited to 60 degrees; a 10 percent rating 
if flexion is limited to 45 degrees; and a 20 percent rating is 
flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the knee warrants a noncompensable 
rating if extension is limited to five degrees; a 10 percent 
rating is extension is limited to 10 degrees; and a 20 percent 
rating is flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent rating 
if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved. When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensably disabling under the appropriate diagnostic codes, 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. See C.F.R. § 4.71a.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  However, this does not 
preclude the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

The above notwithstanding, the VA Office of General Counsel has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding. VAOPGCPREC 23-97 (July 1, 1997).  In this 
opinion, the VA General Counsel held that a Veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes (DCs) 5003 and 5257, provided that a 
separate rating is based upon additional disability. 
Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further 
explained that if a Veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there is 
also X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.

The VA General Counsel also has held that separate ratings under 
38 C.F.R.             § 4.71a, Diagnostic Code 5260 (limitation 
of flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the same 
joint.  VAOGCPREC 9-2004 (September 17, 2004).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient.  Above all, 
a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

In every instance where the schedule does not provide a 
compensable evaluation for a diagnostic code, a noncompensable 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45 (2008).  See, in general, DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating  
the joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected right knee arthritis disability.  The 
Board has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical histories 
and findings pertaining to this disability.  In this regard, the 
Board notes that where entitlement to compensation has already 
been established and an increase in the disability is at issue, 
the present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Throughout the rating period on appeal, a 30 percent evaluation 
is in effect for the Veteran's right knee arthritis.  A 30 
percent evaluation is also in effect for stability residuals 
relating to anterior cruciate ligament reconstruction.  However, 
as noted above, he only continued his appeal with respect to a 
higher rating for right knee arthritis.  

The pertinent evidence of record here includes a September 2005 
VA examination.  At that time, the Veteran complained of pain 
with limited range of motion.  He described sharp pains, 
stiffness, swelling, locking and instability, though he denied 
heat, redness, or flare-ups.  Aggravating factors included 
prolonged standing, lifting, bending, or sitting, as well as 
weather changes.  He reported that he had undergone 3 surgeries 
with no improvement in symptoms.  Moreover, he indicated that he 
had undergone numerous physical therapy session with good short 
term relief.  Regarding other treatment, the Veteran took 
medications and wore a knee brace.  With respect to the effects 
of this disability on functioning, the Veteran reported that he 
was not currently employed, and the disability did not affect his 
ability to perform the activities of daily living; however, he 
indicated that his right knee disability did impact recreational 
activities.

Objectively, the examiner measure extension to 10 degrees, with 
pain and the end of the range of motion present.  Flexion was to 
110 degrees pain-free, while total motion was to 120 degrees.  
Following repetitive use, right knee flexion decreased to 90 
degrees.  The examiner also observed that the right knee was 
unstable with a positive anterior drawer test and crepitus 
present.  An x-ray revealed degenerative changes.  The examiner 
concluded by diagnosing the Veteran with a right anterior 
cruciate ligament tear and right traumatic arthritis.

The record also contains various private medical records 
documenting the Veteran's right knee complaints.  Records dated 
in 2005 from Dr. N. revealed treatment for chronic pain and 
showed that the Veteran was unable to function well.  Records 
from the Orthopaedic Associates from 2005 through 2006 indicate 
consistent complaints of right knee pain.  In November 2005, the 
Veteran was able to flex the right knee to 110 degrees with some 
discomfort at the endpoint of the motion.  At that time, there 
was tenderness to palpation but there was no edema or effusion.  
These records also reveal that the Veteran walked with an 
antalgic gait favoring his right lower extremity.  He also 
underwent a right knee injection which provided no relief.  In 
November 2006, an examination showed full range of motion and 
tenderness medically and laterally, but no effusion or evidence 
of instability.  VA outpatient treatment records from 2006 also 
show the Veteran's complaints of right knee pain.

As noted above, the Veteran did not attend another VA orthopedic 
examination scheduled in February 2007, which was intended to 
provide further information from which to determine whether his 
knee disability had worsened since the September 2005 
examination.

Based on the foregoing evidence, the Board concludes that the 
preponderance of the evidence is against a rating in excess of 30 
percent for arthritis of the right knee.  None of the medical 
evidence of record reflects that extension of the right knee is 
limited to 30 degrees or more, which would warrant the next-
higher 40 percent rating.  In so finding, the Board has 
appropriately considered the lay statements of record.  Such 
statements, while clearly reflecting right knee pain with 
functional impairment, still fail to show a disability picture 
most nearly approximated by the next-higher 40 percent rating 
under Diagnostic Code 5260.

As noted above, while separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
limitation of extension of the leg may be assigned for disability 
of the same joint, examination findings do not support a rating 
for limitation of flexion, as there is no indication of flexion 
limited to 45 degrees or less, nor is there a showing of 
disability comparable thereto when considering additional 
functional limitation due to factors such as pain and weakness.  
Indeed, while pain was noted on examination, flexion was limited 
only by 30 degrees to 90 degrees flexion after repetition.  This 
additional loss does not warrant a higher rating. There was no 
additional loss of extension due to pain, fatigue, or 
incoordination recorded.  Thus, even with consideration of the 
DeLuca criteria, such symptomatology warrants no more than the 
currently assigned 30 percent rating for arthritis of the right 
knee with limitation of extension.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003; 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

The Board has considered whether there is any other basis for 
granting any higher ratings for the Veteran's right knee 
disability but has found none.  For example, there is no showing 
of ankylosis or genu recurvatum such as to enable higher 
evaluations under Diagnostic Codes 5256 or 5263.  Moreover, while 
the Veteran's subjective complaints include locking, such is 
deemed to be contemplated under the 30 percent evaluation already 
in effect for the Veteran's right knee instability under 
Diagnostic Code 5257.  Again, as indicated in the Introduction, 
he has withdrawn his claim with respect to a higher rating based 
on instability of the right knee.  

Finally, the Board has also contemplated whether this case should 
be referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this regard, the Court has held that the 
threshold factor for extra-schedular consideration is a finding 
on part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, there are available ratings in excess of 
those currently assigned, but the Veteran fails to meet the 
criteria for such ratings.  Accordingly, as all symptomatology 
have been contemplated by the rating schedule, no exceptional 
disability picture has been shown and referral for extraschedular 
consideration is not in order.

In sum, there is no support for a higher rating for the Veteran's 
right knee arthritis.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for arthritis of 
the right knee is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


